DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 07 October 2019. Claims 13 - 35 are currently pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities: Lines 1 - 2 of claim 13 recite, in part, “video management system comprising: an video appliance controller” which appears to contain a grammatical error. The Examiner suggests amending the claim to --video management system comprising: [[an]] a video appliance controller-- in order to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Line 3 of claim 16 recites, in part, “wherein the event ID includes” which appears to contain inconsistent  unique event ID includes-- in order to maintain consistency with lines 2 -3 of the claim and to improve the clarity and precision of the claims. Appropriate correction is required. 
Claim 18 is objected to because of the following informalities: Line 4 of claim 18 recites, in part, “the object” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one object-- in order to maintain consistency with lines 11 - 12 of claim 13 and to improve the clarity and precision of the claims. Appropriate correction is required. 
Claim 23 is objected to because of the following informalities: Lines 1 - 2 of claim 23 recite, in part, “wherein the at least one event is displayed as an image snapshot at the geospatial location” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the at least one event is displayed as an image snapshot at [[the]] its corresponding geospatial location-- in order to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 25 is objected to because of the following informalities: Line 4 of claim 25 recites, in part, “with the at least one event at the geospatial location” which appears to contain a minor informality. The Examiner suggests amending the claim to --with the at least one event at [[the]] its corresponding geospatial location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Lines 1 - 2 of claim 33 recite, in part, “the system including an video appliance controller” which appears to contain inconsistent claim terminology and a grammatical error. The Examiner suggests amending the claim to --the video management system including [[an]] a video . Appropriate correction is required.
Claim 35 is objected to because of the following informalities: Lines 3 - 4 of claim 35 recite, in part, “further comprising: perform video analytics on the plurality of real-time events” which appears to contain a grammatical error. The Examiner suggests amending the claim to --further comprising: performing video analytics-- in order to improve the clarity and precision of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16 - 18, 20, 22 and 24 - 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 14 has been newly added and further requires “wherein the at least one physical attribute includes an object height, an object width, an object length, an object heading, and an object speed.” (emphasis added) The Examiner cannot find support for the newly added claim limitation in the original disclosure, particularly, wherein the at least one physical attribute includes an object length. The Examiner asserts that, at best, the original disclosure describes determining object properties including height, width, direction and speed, see for example page 4 paragraph 0083 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for determining an object length in addition to a height and width of an object. As such, the Examiner asserts that “wherein the at least one physical attribute includes… an object length” is not supported by the original disclosure. Therefore, claim 14 is rejected as new matter. 
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 16 has been newly added and further requires “assign[ing] a unique event ID to each event, wherein the event ID includes validated sensor data, the geospatial location, a sensor identity, and the at least one physical attribute related to the at least one object.” The Examiner cannot find support for the newly added claim limitation in the original disclosure, particularly, assigning a unique event ID to each event. The Examiner asserts that, at best, the original 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 17 has been newly added and further requires “updat[ing] the geospatial location, the at least one physical attribute, and a sensor identity every second.” (emphasis added) The Examiner cannot find support for the newly added claim limitation in the original disclosure, particularly, updating the aforementioned information every second. The Examiner asserts that, at best, the original disclosure describes that properties of an object may be updated periodically and that if an object has not been updated for a period of time, such as approximately two seconds, the object may be removed, see at least page 14 paragraphs 0258, 0266 - 0267 and 0271 - 0273 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for updating the geospatial location, the at least one physical attribute, and a sensor identity every second. As such, the Examiner asserts that 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 18 has been newly added and further requires “updat[ing] the geospatial location, the at least one physical attribute, and a sensor identity, until 30 seconds after the object is no longer active.” (emphasis added) The Examiner cannot find support for the newly added claim limitation in the original disclosure, particularly, updating the aforementioned information until 30 seconds after the object is no longer active. The Examiner asserts that, at best, the original disclosure describes that properties of an object may be updated periodically and that if an object has not been updated for a period of time, such as approximately two seconds, the object may be removed, see at least page 14 paragraphs 0258, 0266 - 0267 and 0271 - 0273 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for updating the geospatial location, the at least one physical attribute, and a sensor identity, until 30 seconds after the object is no longer active. As such, the Examiner asserts that “updat[ing] the geospatial location, the at least one physical attribute, and a sensor identity, until 30 seconds after the object is no longer active” is not supported by the original disclosure. Therefore, claim 18 is rejected as new matter.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the 
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 22 has been newly added and further requires “wherein the at least one event is displayed only upon the occurrence of a triggering of an event.” (emphasis added) The Examiner cannot find support for the newly added claim limitation in the original disclosure, particularly, wherein an event is only displayed in response to a triggering of an event. The Examiner asserts that, at best, the original disclosure describes notifying users of alarm-level events and that a user may retrieve view relevant images, see for example page 4 paragraph 0072 and page 16 paragraphs 0299 - 0301 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 24 has been newly added and further requires “wherein the image snapshot displays a sensor identity, an object height, an object width, an object length, an object heading, and an object speed.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes that a distance of an object to a detector may be displayed and that a motion path may be displayed, see at least figure 32, page 10 paragraph 0186 and page 11 paragraph 0214 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for wherein the image snapshot displays a sensor identity, an object height, an object width, an object length, an object heading, and an object speed. As such, the Examiner asserts that “wherein the image snapshot displays a sensor identity, an object height, an object width, an object length, an object heading, and an object speed” is not supported by the original disclosure. Therefore, claim 24 is rejected as new matter.
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 25 has been newly added and further from each camera associated with the at least one event at the geospatial location for a configurable number of seconds prior to the start of the at least one event. As such, the Examiner asserts that “display[ing]… previously recorded video from each camera associated with the at least one event at the geospatial location for a configurable number of seconds prior to the start of the at least one event” is not supported by the original disclosure. Therefore, claim 25 is rejected as new matter.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 26 has been newly added and further requires “wherein the previously recorded video includes a sensor identity, an object height, an object width, an object length, an object heading, and an object speed.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes that a distance of an object to a detector may be displayed and that a motion path may be 
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 27 has been newly added and further requires “display[ing]… past and present path data of the at least one object, wherein path data includes a sensor identity, geospatial location, an object height, an object width, an object length, an object heading, and an object speed of a plurality of path segments.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes that a distance of an object to a detector may be displayed and that a motion path may be displayed, see at least figure 32, page 10 paragraph 0186 and page 11 paragraph 0214 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for displaying past and present path data of the at least one object, wherein path data includes a sensor identity, geospatial location, an object height, an object width, an object length, an object heading, and an object speed of a plurality of path segments. 
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 28 has been newly added and further requires “display[ing]… real-time video including a sensor identity, an object height, an object width, an object length, an object heading, and an object speed.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes that a distance of an object to a detector may be displayed and that a motion path may be displayed, see at least figure 32, page 10 paragraph 0186 and page 11 paragraph 0214 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for displaying real-time video including a sensor identity, an object height, an object width, an object length, an object heading, and an object speed. As such, the Examiner asserts that “display[ing]… real-time video including a sensor identity, an object height, an object width, an object length, an object heading, and an object speed” is not supported by the original disclosure. Therefore, claim 28 is rejected as new matter.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the 
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 30 has been newly added and further requires “synchroniz[ing] the plurality of cameras to display respective video frames from each of the plurality of cameras that occurred at the same time based on a sensor identification in a unique event ID for the at least one event.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that the original disclosure is completely silent regarding support for synchronizing cameras to display respective video frames from each of the cameras that occurred at the same time based on a sensor identification in a unique event ID for the at least one event. As such, the Examiner asserts that “synchroniz[ing] the plurality of cameras to display respective video frames from each of the plurality of cameras that 
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 31 has been newly added and further requires “display[ing]… an event queue including a subset of the plurality of real-time events.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes that escalation sequence imagery may be sequenced in a manner that prioritizes images such that the most important images are transmitted first or otherwise emphasized, see at least page 16 paragraph 0300 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the original disclosure is silent regarding support for displaying an event queue including a subset of the plurality of real-time events. As such, the Examiner asserts that “display[ing]… an event queue including a subset of the plurality of real-time events” is not supported by the original disclosure. Therefore, claim 31 is rejected as new matter.
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 32 has been newly added and further requires “wherein future alarm events are queued while a user is viewing the at least one event.” The Examiner cannot find support for the newly added claim limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 24 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the occurrence of a triggering of an event" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the image snapshot" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the Applicant intended for claim 24 to be dependent upon claim 23 not claim 22. 
Claim 25 recites the limitation "the SMC" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the SM hardware" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the start of the at least one event" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if its base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 13, 15, 16, 19 - 21, 23, 31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collins et al., “A System for Video Surveillance . 

-	With regards to claims 13 and 33, Collins et al. disclose a video management system and a method of operating a video management system, (Collins et al., Abstract, Pg. 1 § 1 ¶ 1, Pg. 2 § 2 ¶ 1 - Pg. 3 § 2.1 ¶ 2, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 5 § 2.2 - Pg. 6 § 2.3, Pg. 5 Fig. 4, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1) comprising: an video appliance controller (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pgs. 9 - 10 § 2.5) including: controller hardware of at least one controller processor and controller memory operably coupled to the at least one controller processor; (Collins et al., Pg. 1 § 1 - Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 3 § 2.1 ¶ 2 - 3, Pgs. 9 - 10 § 2.5) and instructions that, when executed on the controller hardware, cause the controller hardware (Collins et al., Pg. 1 § 1 ¶ 3 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 5 ¶ 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 9 § 2.5 - Pg. 10 § 3, Pg. 11 § 3.1 ¶ 3, Pgs. 54 - 56 § 4.4) to: receive sensor data from one or more operably coupled sensors, (Collins et al., Pg. 1 § 1 ¶ 1, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 2, Pg. 3 Fig. 2, Pgs. 9 - 10 § 2.5, Pg. 42 § 3.5 ¶ 1 - 2, Pg. 43 Fig. 29, Pg. 50 § 4.2, Pg. 57 § 5 - § 5.1 ¶ 1) autonomously analyze the sensor data for relevance, (Collins et al., Abstract, Pg. 1 § 1 - Pg. 3 § 2.1 ¶ 1, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 10 § 3 - Pg. 11 § 3.1, Pg. 14 Subsection “The Detection Algorithm”, Pg. 20 § 3.2 - Pg. 21 Line 9) and generate a plurality of real-time events based on the analyzation for relevance, (Collins et al., Pg. 1 § 1 ¶ 1 - 3, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 5 § 2.2 ¶ 1 - 2, Pgs. 6 - 7 § 2.3, Pg. 7 § 2.4 ¶ 2, Pg. 9 § 2.5 ¶ 2 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30, Pgs. 54 - 56 § 

-	With regards to claim 15, Collins et al. disclose the video management system of claim 13, wherein the coordinate system is a global positioning system (GPS). (Collins et al., Pg. 5 First-Full Paragraph, Pg. 49 Last Paragraph - Pg. 51 § 4.3 ¶ 1, Pg. 50 Fig. 6) 

-	With regards to claim 16, Collins et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further assign a unique event ID to each event, wherein the event ID includes validated sensor data, the geospatial location, a sensor identity, and the at least one physical attribute related to the at least one object. (Collins et al., Pg. 1 § 1 ¶ 3 - 4, Pg. 3 § 2.1 ¶ 1 - 

-	With regards to claim 19, Collins et al. disclose the video management system of claim 13, further comprising: a management server (MS) including MS hardware of at least one MS processor and MS memory operably coupled to the at least one MS processor; (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) and instructions that, when executed on the MS hardware and based on a new event or an updated event, cause the MS hardware to autonomously receive at least one event from the video appliance controller. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 6 § 2.3 ¶ 1, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

-	With regards to claim 20, Collins et al. disclose the video management system of claim 19, wherein the instructions that, when executed on the MS hardware and based on a new event or an updated event, cause the MS hardware to further classify the at least one event (Collins et al., Pg. 1 § 1 ¶ 3 - 4, Pg. 3 § 2.1 ¶ 1, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 7 First-Full Paragraph - § 2.4 ¶ 2, Pg. 10 § 3 ¶ 1, Pg. 26 § 3.3 - § 3.3.1 ¶ 1, Pg. 39 § 3.4 ¶ 1, Pgs. 42 - 43 § 

-	With regards to claim 21, Collins et al. disclose the video management system of claim 19, further comprising: a multi-detector viewer, (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 3 Fig. 2, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 6 § 2.3 ¶ 1, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) wherein the MS further comprises instructions that, when executed on the MS hardware and based on a new event or an updated event, cause the MS hardware to display the at least one event via the multi-detector viewer to a user in real-time, the multi-detector viewer being remote from the MS. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 6 § 2.3 - Pg. 7 “Sensor Controls”, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

-	With regards to claim 23, Collins et al. disclose the video management system of claim 19, wherein the at least one event is displayed as an image snapshot at the geospatial location. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pg. 7 First-Full Paragraph - “Sensor Controls”, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30) 

-	With regards to claim 31, Collins et al. disclose the video management system of claim 21, wherein the MS further comprises instructions that, when 

-	With regards to claim 34, Collins et al. disclose the method of operating a video management system of claim 33, further comprising autonomously transmitting at least one event to a management server (MS). (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 6 § 2.3 ¶ 1, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 22, 24, 28 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 as applied to claims 13, 21 and 34 above, and further in view of Romanowich et al. U.S. Publication No. 2007/0039030 A1.

-	With regards to claim 14, Collins et al. disclose the video management system of claim 13, wherein the at least one physical attribute includes an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 7 First-Full Paragraph - Second-Full Paragraph, Pg. 7 § 2.4 ¶ 2, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pg. 42 § 3.5, Pg. 55 First-Full Paragraph) Collins et al. fail to disclose explicitly wherein the at least one physical attribute includes an object length. Pertaining to analogous art, Romanowich et al. disclose wherein the at least one physical attribute includes an object height, an object width, an object length, an object heading, and an object speed. (Romanowich et al., Figs. 4 - 6 & 8, Pg. 2 ¶ 0014, Pg. 3 ¶ 0019 - 0021, Pg. 8 ¶ 0066, Pg. 9 ¶ 0073 and 0075, Pg. 10 ¶ 0083, Pg. 13 ¶ 0105 and 0109 [“3D target size information”]) Collins et al. and Romanowich et al. are combinable because they are both directed towards autonomous surveillance systems utilizing a network of cameras. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Collins et al. with the teachings of Romanowich et al. This modification would have been prompted in order to enhance the base device of Collins et al. with the well-known technique Romanowich et al. applied to a comparable device. 

-	With regards to claim 22, Collins et al. disclose the video management system of claim 21. Collins et al. fail to disclose expressly wherein the at least one event is displayed only upon the occurrence of a triggering of an event. Pertaining to analogous art, Romanowich et al. disclose wherein the at least one event is displayed only upon the occurrence of a triggering of an event. (Romanowich et al., Abstract, Fig. 8, Pg. 2 ¶ 0011 and 0015, Pg. 5 ¶ 0041, Pg. 7 ¶ 0059, Pg. 9 ¶ 0075, Pg. 10 ¶ 0078 - 0083, Pg. 11 ¶ 0093) Collins et al. and Romanowich et al. are combinable because they are both directed towards autonomous surveillance systems utilizing a network of cameras. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Collins et al. with the teachings of Romanowich et al. This modification would have been prompted in order to enhance the base device of Collins et al. with the well-known technique Romanowich et al. applied to a comparable device. Displaying an event upon occurrence of a trigger, as 

-	With regards to claim 24, Collins et al. in view of Romanowich et al. disclose the video management system of claim 22, wherein the image snapshot displays a sensor identity, an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pg. 7 First-Full Paragraph - “Sensor Controls”, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30, Pg. 55 First-Full Paragraph) Collins et al. fail to disclose explicitly displaying an object length. Pertaining to analogous art, Romanowich et al. disclose wherein the image snapshot displays a sensor identity, an object height, an object width, an object length, an object heading, and an object speed. (Romanowich et al., Figs. 4 - 6 & 8, Pg. 2 ¶ 0014, Pg. 3 ¶ 0019 - 0021, Pg. 8 ¶ 

-	With regards to claim 28, Collins et al. disclose the video management system of claim 21, wherein the MS further comprises instructions that, when executed on the MS hardware, cause the MS hardware to display, via the multi-detector viewer and based on a new event or an updated event, real-time video including a sensor identity, an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pgs. 6 - 7 § 2.3, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 

-	With regards to claim 35, Collins et al. disclose the method of operating a video management system of claim 34, wherein the MS includes MS hardware of at least one MS processor and MS memory operably coupled to the at least one MS processor, (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) the method further comprising: perform video analytics on the plurality of real-time events to determine a trigger; (Collins et al., Pg. 1 § 1 ¶ 1 - 4, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pgs. 6 - 7 § 2.3) and displaying, with the MS hardware, the at least one event via a multi-detector viewer to a user in real-time. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 3 Fig. 2, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 6 § 2.3 - Pg. 7 “Sensor Controls”, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) Collins et al. fail to disclose expressly displaying, based on the trigger, the at least one event. Pertaining to analogous art, Romanowich et al. disclose displaying, with the MS hardware and based on the trigger, the at least one event. (Romanowich et al., Abstract, Fig. 8, Pg. 2 ¶ 0011 and 0015, Pg. 5 ¶ 0041, Pg. 7 ¶ 0059, Pg. 9 ¶ 0075, Pg. 10 ¶ 0078 - 0083, Pg. 11 ¶ 0093) Collins et al. and Romanowich et al. are combinable because they are both directed towards autonomous surveillance systems utilizing a network of cameras. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Collins et al. with the teachings of Romanowich et al. This modification would have been prompted in order to . 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 as applied to claim 13 above, and further in view of Charaniya et al. U.S. Patent No. 7,746,343.

-	With regards to claim 17, Collins et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further update the . 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 as applied to claim 13 above, and further in view of Broemmelsiek U.S. Publication No. 2002/0030741 A1.

-	With regards to claim 18, Collins et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further update the geospatial location, the at least one physical attribute, and a sensor identity, for several frames after the object is no longer active. (Collins et al., Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pg. 26 § 3.3.1 - Pg. 27 Last Paragraph, Pg. 55 First-Full Paragraph - Pg. 60 Line 4) Collins et al. fail to disclose explicitly updating until 30 seconds after the object is no longer active. Pertaining to analogous art, Broemmelsiek discloses updating the geospatial location, the at least one physical attribute, and a sensor identity, until 30 seconds after the object is no longer active. (Broemmelsiek, Figs. 1 - 5, Pg. 2 ¶ 0023 - 0026, Pg. 3 ¶ 0033 - 0034, Pg. 4 ¶ 0040 [“If an object that is being tracked rapidly moves out of the field of view of the camera 12 or veers off of the predicted path of movement, tracking continues . 

Claims 25 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 as applied to claim 21 above, and further in view of Silver et al. U.S. Publication No. 2005/0276462 A1.

-	With regards to claim 25, Collins et al. disclose the video management system of claim 21, wherein the SMC further comprises instructions that, when executed on the SM hardware, cause the SM hardware to display, via the multi-detector viewer and based on a new event or an updated event, previously recorded video from each camera associated with the at least one event at the geospatial location. (Collins et al., Pgs. 6 - 7 § 2.3, Pgs. 42 - 43 § 3.5, Pg. 55 First-Full Paragraph - Pg. 59 Line 4)  Collins et al. fail to disclose explicitly displaying the at least one event for a configurable number of seconds prior to the start of the at least one event. Pertaining to analogous art, Silver et al. disclose displaying the at least one event for a configurable number of seconds prior to the start of the at least one event. (Silver et al., Figs. 1 - 3, 10 & 22, Pg. 12 ¶ 0203 - 0208, Pg. 16 ¶ 0259 - 0272) Collins et al. and Silver et al. are 

-	With regards to claim 29, Collins et al. disclose the video management system of claim 21, wherein the MS further comprises instructions that, when executed on the MS hardware, cause the MS hardware to display, via the multi-detector viewer and based on a new event or an updated event, an array video . 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 in view of Silver et al. U.S. Publication No. 2005/0276462 A1 as applied to claim 25 above, and further in view of Romanowich et al. U.S. Publication No. 2007/0039030 A1.

-	With regards to claim 26, Collins et al. in view of Silver et al. disclose the video management system of claim 25, wherein the previously recorded video includes a sensor identity, an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pgs. 6 - 7 § 2.3, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30, Pg. 55 First-Full Paragraph) Collins et al. fail to disclose explicitly wherein the previously recorded video includes an object length. Pertaining to analogous art, Romanowich et al. disclose wherein the previously recorded video includes a sensor identity, an object height, an object width, an object length, an object heading, and an object speed. (Romanowich et al., Figs. 4 - 6 & 8, Pg. 2 ¶ 0014, Pg. 3 ¶ 0019 - 0021, Pg. 8 ¶ 0066, Pg. 9 ¶ 0073 and 0075, Pg. 10 ¶ 0083, Pg. 13 ¶ 0105 and 0109 [“3D target size information”]) Collins et al. in view of Silver et al. and Romanowich et al. are combinable because they are all directed towards the . 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 as applied to claim 21 above, and further in view of Moezzi et al. U.S. Patent No. 5,850,352.

With regards to claim 30, Collins et al. disclose the video management system of claim 21, wherein the one or more operably coupled sensors are a plurality of cameras, (Collins et al., Abstract, Pg. 1 § 1 - Pg. 3 § 2.1 ¶ 2, Pgs.9 - 10 § 2.5, Pgs. 42 - 43 § 3.5, Pg. 55 First-Full Paragraph - Pg. 59 Line 4) and wherein the MS further comprises instructions that, when executed on the MS hardware and based on a new event or an updated event, cause the MS hardware to display respective video frames from each of the plurality of cameras based on a sensor identification in a unique event ID for the at least one event. (Collins et al., Pg. 1 § 1 - Pg. 3 § 2.1 ¶ 2, Pg. 6 § 2.3 - Pg. 7 § 2.4 ¶ 2, Pgs. 9 - 10 § 2.5, Pgs. 42 - 43 § 3.5, Pg. 55 First-Full Paragraph - Pg. 59 Line 4) Collins et al. fail to disclose expressly synchronizing the plurality of cameras to display respective video frames from each of the plurality of cameras that occurred at the same time. Pertaining to analogous art, Moezzi et al. disclose synchronizing the plurality of cameras to display respective video frames from each of the plurality of cameras that occurred at the same time. (Moezzi et al., Abstract, Figs. 1a - 2 & 4, Col. 26 Lines 34 - 45, Col. 27 Line 35 - Col. 28 Line 6, Col. 29 Line 52 - Col. 30 Line 64, Col. 33 Lines 47 - 63, Col. 34 Line 53 - Col. 35 Line 11) Collins et al. and Moezzi et al. are combinable because they are both directed towards monitoring a network of surveillance cameras in real-time. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Collins et al. with the teachings of Moezzi et al. This modification would have been prompted in order to enhance the base device of Collins et al. with the well-known technique Moezzi et al. applied to a similar device. . 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 as applied to claim 21 above, and further in view of Cheng U.S. Publication No. 2006/0077255 A1.

-	With regards to claim 32, Collins et al. disclose the video management system of claim 21. Collins et al. fail to disclose explicitly wherein future alarm events are queued while a user is viewing the at least one event. Pertaining to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571)270-3017.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667